  

04740-SJF-ARL Document 65 Filed 01/17/20 Page 1 of 2 PagelD #: 1091

Via Electronic Case Filing Only

LAW OFFICES OF

CORY H. MORRIS

ATTORNEY &
COUNSELOR AT LAW

January 17, 2020

Hon. Sandra J. Feuerstein, U.S.D.J
Eastern District New York, Courtroom 1010
100 Federal Plaza
Central Islip. NY 11722
re Plaintiff's Application for Reasonable Attorney’s Fees under USERRA
Warren v. Castella Imports et al. Docket No.: 2:18-cv-04740 (SJF-ARL)
Dear Judge Feuerstein:

This action was settled before Your Honor except for the amount of Attorneys’ fees for
the successful Plaintiff's attorneys.

Defendants have not made a good faith offer to settle the matter of Plaintiff's attorneys
fees making application to this Honorable Court necessary.

In accordance with Your Honor’s Individual Practice and Rules and Court Order,
Counsel for Plaintiff have filed the following documents as a “bundle.”

In the interests of judicial economy, Counsel for Plaintiff respectfully request Your
Honor to schedule this matter for a conference and/or argument.

11/26/2019 Application for Attorneys’ fees by Plaintiff's Attorneys

12/12/2019 Declaration of Victor John Yannacone, jr. in support of
Plaintiff's application for Attorneys’ fees and Exhibit

12/13/2019 Declaration of Cory H. Morris in support of Plaintiff’s
application for Attorneys’ fees and Exhibits

12/12/2019 Plaintiffs Brief supporting motion for award of attorneys’ fees

01/13/2020 Defs. Memorandum of Law in opposition to Plaintiff’s
application for attorneys’ fees and costs

135 Pinelawn Road, Suite 250s Melville NY 11747

Please send all mail to:

TeL: 631.450.2515 | Fax: 631.223.7377 | wes: coryhmorris.com | ema: info@coryhmorris.com

515 East Las Olas Boulevard, Suite 120 + Fort Lauderdale, FL 33301 *By appointment only*
10/23/2018

10/25/2018

12/21/2018

05/07/2019

01/11/2019

01/17/2020

Defs. Exhibit A; Waiver of Service of Summons
Defs. Exhibit B; e-mails from Dentons; waiver of service

Defs. Exhibit C; Affidavit of service upon Clara Cortes, DE. 13;
Nicole Morello, D.E. 14; Robert Roberts, D.E. 15

Defs. Exhibit D; letter from Del Bove to Morris re Waiver of
Service

Defs. Exhibit E; Plaintiff's Requests for Admission

Defs. Exhibit F; portion of Docket, D.E. 33 Demand for Jury
trial by Defendants, Order of USMJ Lindsay; and D.E. 34 letter
motion for production of defendants for depositions;

Defs. Exhibit G; portion of Docket; D.E. 52 Morris letter on
John Roumbos; Order of USMI Lindsay; and D.E. 53 Defs.
Letter requesting adjournment

Plaintiff's Reply Memorandum of Law supporting motion for
award of attorneys’ fees

We thank the Court for its kind consideration.

Encl:

  

2|Page

Law Offices of Cory H. Morris + Attorney & Counselor at Law

Tet: 631.450.2515 | Fax: 631.223.7377 | wes: coryhmorris.com | ema: info@coryhmorris.com
